Exhibit 10.6

RESTRICTED STOCK UNIT AWARD NOTICE

to [NAME]

Pursuant to the United Continental Holdings, Inc.

2017 Incentive Compensation Plan

This Restricted Stock Unit Award Notice (this “Award Notice”), dated as of
[GRANT DATE] (the “Grant Date”), sets forth the terms and conditions of an award
(the “Award”) of [UNITS GRANTED] restricted stock units (the “RSUs”) that is
subject to the terms and conditions specified herein and that is granted to
[NAME] (“you”) by United Continental Holdings, Inc., a Delaware corporation (the
“Company”), under the United Continental Holdings, Inc. 2017 Incentive
Compensation Plan, as amended (the “Plan”).

This Award is subject to certain restrictions on transfer, risks of forfeiture,
restrictive covenants (including confidentiality and non-competition
obligations), and other terms and conditions specified herein and in the Plan.
[You must accept this Award, in accordance with the processes of the third party
administrator of the Plan, within                      (    ) calendar days of
the Grant Date or it is subject to cancellation on the     th calendar day
following the Grant Date.]

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated into this Award Notice. In the event of any
conflict between the terms of the Plan and the terms of this Award Notice, the
terms of the Plan shall govern.

SECTION 2. Definitions. Capitalized terms used in this Award Notice that are not
defined in this Award Notice have the meanings as used or defined in the Plan.
As used in this Award Notice, the following terms have the meanings set forth
below:

“Cause” shall have the meaning set forth in any employment agreement or
severance plan of the Company applicable to you and as in effect on the date
hereof.

“Involuntary Termination” shall mean any Termination of Employment by the
Company which is not (i) by the Company due to Cause, (ii) due to your
resignation, including due to Retirement, or (iii) a result of your death
or Disability. If you provide notice of resignation, in no event shall your
Termination of Employment be considered an Involuntary Termination by the
Company, even if the effective date of termination is accelerated by the
Company.

“Retirement” shall mean your Termination of Employment upon having achieved age
50 with 20 years of service with the Company and its Affiliates, age 55 with ten
years of service with the Company and its Affiliates, or age 65.

SECTION 3. Vesting and Settlement. (a) Vesting. Your RSUs shall vest according
to the schedule set forth in Section 3(a)(i) below, provided that you must be
actively employed by the Company or an Affiliate on the relevant Vesting Date,
except as set forth in Section 3(a)(ii) and (iii) below or as otherwise
determined by the Committee in its sole discretion; provided further that, in
the event of your Termination of Employment by reason of death or by the Company
due to Disability, you shall immediately become entitled to vesting of all
outstanding RSUs (and such RSUs shall be settled within 60 days of such
Termination of Employment).

(i) Subject to the terms and conditions of this Award Notice and to the
provisions of the Plan, your RSUs shall vest and no longer be subject to any
restriction in accordance with the following schedule: [vesting increments to be
determined at date of grant] of the RSUs subject to the Award on the Grant Date
shall vest on [vesting dates to be determined at date of grant]. In the event
that this vesting schedule results in a fractional share, the fractional share
will be rounded down on the first Vesting Date and carried forward to the final
Vesting Date.



--------------------------------------------------------------------------------

(ii) In the event of your Termination of Employment during the two-year period
following a Change of Control, if such Termination of Employment constitutes
either (A) an Involuntary Termination or (B) if applicable to you, a termination
by you for “good reason” under the terms of any employment agreement or Company
severance plan applicable to you and as in effect on the date hereof, then all
outstanding RSUs shall immediately vest upon such Termination of Employment and
you shall be entitled to settlement of all then outstanding RSUs within 60 days
of your Termination of Employment. Notwithstanding the foregoing, your rights
with respect to such RSUs shall be forfeited in accordance with Section 4 unless
on or before the 60th day following your Termination of Employment, you have
executed and delivered to the Company a valid waiver and release of all claims
against the Company and its Subsidiaries and Affiliates, and you have not
revoked such waiver and release of claims in accordance with its terms.

(iii) In the event of your Termination of Employment by reason of Retirement,
your then outstanding RSUs shall vest (and be settled within 60 days of your
Termination of Employment) on a pro-rata basis effective as of the date of such
Termination of Employment as follows:

 

  A. If such Retirement occurs on or before the first Vesting Date, the number
of RSUs scheduled to vest on such Vesting Date pursuant to Section 3(a)(i) shall
be multiplied by a fraction, the numerator of which is the number of days during
the period beginning on the Grant Date and ending on the date of your Retirement
and the denominator of which is 365, up to a maximum fraction equivalent to
100%. All remaining unvested RSUs shall be forfeited.

 

  B. If such Retirement occurs after the first Vesting Date but on or before the
second Vesting Date, the number of RSUs scheduled to vest on the second Vesting
Date pursuant to Section 3(a)(i) shall be multiplied by a fraction, the
numerator of which is the number of days during the period beginning on the day
following the first Vesting Date and ending on the date of your Retirement and
the denominator of which is 365. All remaining unvested RSUs shall be forfeited.

 

  C. If such Retirement occurs after the second Vesting Date, but on or before
the final Vesting Date pursuant to Section 3(a)(i), the number of RSUs scheduled
to vest on the [final Vesting Date][to be completed based on the number of
Vesting Dates determined at Grant Date] pursuant to Section 3(a)(i) shall be
multiplied by a fraction, the numerator of which is the number of days during
the period beginning on the day following the second Vesting Date and ending on
the date of your Retirement and the denominator of which is 365.

(b) Settlement of RSUs. The RSUs granted to you pursuant to this Award will be
settled in Shares. The Company shall deliver to you, within 15 days after the
Vesting Date on which the RSUs become vested, one Share for each RSU that
becomes vested in accordance with the terms of this Award Notice; provided that
if you are eligible for Retirement, such delivery date shall not be later than
March 15th of the year following the year in which you are eligible for pro-rata
vesting in accordance with this Award Notice. Upon settlement, a number of RSUs
equal to the number of Shares represented thereby shall be extinguished and such
number of RSUs will no longer be considered to be held by you for any purpose.



--------------------------------------------------------------------------------

SECTION 4. Forfeiture of RSUs. Unless the Committee determines otherwise, and
except as otherwise provided in Section 3 of this Award Notice, if the Vesting
Date with respect to any RSUs awarded to you pursuant to this Award Notice has
not occurred prior to the date of your Termination of Employment, your rights
with respect to such RSUs shall immediately terminate upon your Termination of
Employment, and you will be entitled to no further payments or benefits with
respect thereto.

SECTION 5. Voting Rights; Dividend Equivalents. You do not have any of the
rights of a stockholder with respect to the RSUs granted to you pursuant to this
Award. Further, you do not have the right to vote or to receive any dividends or
any dividend equivalents relating to such dividends declared or paid on the
Shares with respect to the RSUs granted to you pursuant to this Award.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion and notwithstanding clause (ii) of Section 10(a) of
the Plan, prior to the date that they become vested, RSUs may not be sold,
assigned, alienated, transferred, pledged, attached or otherwise encumbered by
you, otherwise than by will or by the laws of descent and distribution, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company, provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

SECTION 7. Data Privacy. You hereby explicitly consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this Award Notice by and among, as applicable, the Company, its Affiliates and
its Subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan. You understand that the Company (and/or
your local employer, if applicable) holds certain personal information about
you, which information may include, but is not limited to, your name, home
address and telephone number, date of birth, email address, family size, marital
status, sex, beneficiary information, emergency contacts, passport/visa
information, age, language skills, drivers license information, nationality,
resume, wage history, employment references, social insurance number or other
identification number, salary, job title, employment or severance contract
details, current wage and benefit information, personal bank account number, tax
related information, plan or benefit enrollment forms and elections, option or
benefit statements, any shares of stock or directorships in the Company, details
of all shares (if any) granted, canceled, purchased, vested, unvested or
outstanding for purpose of managing and administering the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any proceeds acquired. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Human Resources. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
Human Resources.



--------------------------------------------------------------------------------

SECTION 8. Restrictive Covenants. You acknowledge that the Company is engaged in
a highly competitive business and that the preservation of its Proprietary or
Confidential Information (as defined in Section 8(a) below) to which you have
been exposed or acquired, and will continue to be exposed to and acquire, is
critical to the Company’s continued business success. You also acknowledge that
the Company’s relationships with its business partners (which shall mean
companies with whom the Company has corporate volume agreements or other high
volume business, preferred vendors/suppliers, and travel distribution channel
providers, hereinafter “Business Partners”), are extremely valuable and that, by
virtue of your employment with the Company, you have had or may have contact
with such Business Partners on behalf of and for the benefit of the Company. As
a result, your engaging in or working for or with any business which is directly
or indirectly competitive with the Company’s business, given your knowledge of
the Company’s Proprietary or Confidential Information, would cause the Company
great and irreparable harm if not done in strict compliance with the provisions
of this Section 8. You, therefore, acknowledge and agree that in exchange for
the Award and/or access to the Company’s Proprietary or Confidential Information
you will be bound by, and comply in all respects with, the provisions of this
Section 8.

(a) Confidentiality. You shall at all times hold in strict confidence any
Proprietary or Confidential Information related to the Company or any of its
Affiliates, except that you may disclose such information as required by law,
court order, regulation, or similar order or as otherwise provided in
Section 8(i) below. For purposes of this Award Notice, the term “Proprietary or
Confidential Information” shall mean all non-public information relating to the
Company or any of its Affiliates (including but not limited to all marketing,
alliance, social media, advertising, and sales plans and strategies; pricing
information; financial, advertising, and product development plans and
strategies; compensation and incentive programs for employees; alliance
agreements, plans, and processes; plans, strategies, and agreements related to
the sale of assets; third party provider agreements, relationships, and
strategies; business methods and processes used by the Company and its
employees; all personally identifiable information regarding Company employees,
contractors, and applicants; lists of actual or potential Business Partners; and
all other business plans, trade secrets, or financial information of strategic
importance to the Company or its Affiliates) that is not generally known in the
airline industry, that was learned, discovered, developed, conceived,
originated, or prepared during your employment with Company, and the competitive
use or disclosure of which would be harmful to the business prospects, financial
status, or reputation of the Company or its Affiliates at the time of any
disclosure by you.

The relationship between you and the Company and its Affiliates is and shall
continue to be one in which the Company and its Affiliates repose special trust
and confidence in you, and one in which you have and shall have a fiduciary
relationship to the Company and its Affiliates. As a result, the Company and its
Affiliates shall, in the course of your duties to the Company, entrust you with,
and disclose to you, Proprietary or Confidential Information. You recognize that
Proprietary or Confidential Information has been developed or acquired, or will
be developed or acquired, by the Company and its Affiliates at great expense, is
proprietary to the Company and its Affiliates, and is and shall remain the
property of the Company and its Affiliates. You acknowledge the confidentiality
of Proprietary or Confidential Information and further acknowledge that you
could not competently perform your duties and responsibilities in your position
with the Company and/or its Affiliates without access to such information. You
acknowledge that any use of Proprietary or Confidential Information by persons
not in the employ of the Company and its Affiliates would provide such persons
with an unfair competitive advantage which they would not have without the
knowledge and/or use of the Proprietary or Confidential Information and that
this would cause the Company and its Affiliates irreparable harm. You further
acknowledge that because of this unfair competitive advantage, and the Company’s
and its Affiliates’ legitimate business interests, which include their need to
protect their goodwill and the Proprietary or Confidential Information, you have
agreed to the post-employment restrictions set forth in this Section 8. Nothing
in this Section 8(a) is intended, or shall be construed, to limit the protection
of any applicable law or policy of the Company or its Affiliates that relates to
the protection of trade secrets or confidential or proprietary information.



--------------------------------------------------------------------------------

(b) Non-Solicitation of Employees. During your employment and for the one-year
period following termination of your employment for any reason (the “Coverage
Period”), you hereby agrees not to, directly or indirectly, solicit, hire, seek
to hire, or assist any other person or entity (on your own behalf or on behalf
of such other person or entity) in soliciting or hiring any person who is at
that time an employee, consultant, independent contractor, representative, or
other agent of the Company or any of its Affiliates to perform services for any
entity (other than the Company or its Affiliates), or attempt to induce or
encourage any such employee to leave the employ of the Company or its
Affiliates.

(c) Notice of Intent to Resign. In the event you wish to voluntarily terminate
your employment, you agree to provide the Company with four (4) weeks advance
written notice (the “Notice Period”) of your intent to do so, and, if you intend
or contemplate alternative employment, you also agree to provide the Company
with accurate information concerning such alternative employment in sufficient
detail to allow the Company to meaningfully exercise its rights under this
Section 8. After receipt of such notice, the Company, in its sole, absolute and
unreviewable discretion, may (i) require you to continue working during the
Notice Period, (ii) relieve you of some or all of your work responsibilities
during the Notice Period, or (iii) shorten the Notice Period and make your
voluntary termination of employment effective immediately.

(d) Non-Competition.

(i) In return for, among other things, this Award and the Company’s promise to
provide the Proprietary or Confidential Information described herein, you agree
that during your employment and the Coverage Period, you shall not compete with
the Company by providing work, services or any other form of assistance (whether
or not for compensation) in any capacity, whether as an employee, consultant,
partner, or otherwise, to any Competitor (as defined below) that (1) are the
same or similar to the services you provided to the Company or (2) creates the
reasonable risk that you will (willfully, inadvertently or inevitably) use or
disclose Proprietary or Confidential Information. “Competitor” means any airline
or air carrier that operates or does business in any State, territory, or
protectorate of the United States in which the Company or an Affiliate does
business and/or in any foreign country in which the Company or an Affiliate has
an office, station, or branch or conducts business through its worldwide route
structure, as of the date of your termination of employment with the Company or
any of its Affiliates. You acknowledge that the Company and its Affiliates
compete in a world-wide air transportation market that includes passenger
transportation and services, air cargo services, repair and maintenance of
aircraft and staffing services for third parties, logistics management and
consulting, private jet operations and fuel deployment and management, and that
the Company’s business plan is international in scope. You agree that, because
the Company’s business is global in scope, this restriction is reasonable. You
further acknowledge and agree that the restrictions imposed in this paragraph
will not prevent you from earning a livelihood.

(ii) Notwithstanding the foregoing, should you consider working for or with any
actually, arguably, or potentially competing business following the termination
of your employment with the Company or any of its Affiliates and during the
Coverage Period, then you agree to provide the Company with two (2) weeks
advance written notice of your intent to do so, and also to provide the Company
with accurate information concerning the nature of your anticipated job
responsibilities in sufficient detail to allow the Company to meaningfully
exercise its rights under this paragraph. After receipt of such notice, the
Company may then agree, in its sole, absolute, and unreviewable discretion, to
waive, modify, or condition its rights under this Section 8. In particular, the
Company may agree to modify Section 8(d)(i) if the Company concludes that
(1) the work you will be performing for a Competitor is different from the work
you were performing during your employment with the Company or any of its
Affiliates; and/or (2) there is no reasonable risk that you will (willfully,
inadvertently or inevitably) use or disclose Proprietary or Confidential
Information.



--------------------------------------------------------------------------------

(iii) Further, notwithstanding the foregoing, you will not be subject to the
non-competition obligations of Section 8(d) if the termination of your
employment with the Company constitutes an Involuntary Termination or, if
applicable to you, termination by you for “good reason” under the terms of any
applicable employment agreement or other agreement or Company plan.

(e) Non-Solicitation of Business Partners. You acknowledge that, by virtue of
your employment by the Company or its Affiliates, you have gained or will gain
knowledge of the identity, characteristics, and preferences of the Company’s
Business Partners, among other Proprietary or Confidential Information, and that
you would inevitably have to draw on such information if you were to solicit or
service the Company’s Business Partners on behalf of a Competitor. Accordingly,
during your employment and the Coverage Period, you agree not to, directly or
indirectly, solicit the business of or perform any services of the type you
performed or sell any products of the type you sold during your employment with
the Company for or to actual or prospective Business Partners of the Company
(i) as to which you performed services, sold products or as to which employees
or persons under your supervision or authority performed such services, or had
direct contact, or (ii) as to which you had access to Proprietary or
Confidential Information during the course of your employment by the Company, or
in any manner encourage or induce any such actual or prospective Business
Partner to cease doing business with or in any way interfere with the
relationship between the Company and its Affiliates and such actual or
prospective Business Partner. You further agree that during your employment and
the Covered Period, you will not encourage or assist any Competitor to solicit
or service any actual or prospective Business Partners or otherwise seek to
encourage or induce any Business Partners to cease doing business with, or
reduce the extent of its business dealings with the Company.

(f) Non-Interference. During your employment and the Coverage Period, you agrees
that you shall not, directly or indirectly, induce or encourage any Business
Partner or other third party, including any provider of goods or services to the
Company, to terminate or diminish its business relationship with the Company;
nor will you take any other action that could, directly or indirectly, be
detrimental to the Company’s relationships with its Business Partners and
providers of goods or services or other business affiliates or that could
otherwise interfere with the Company’s business.

(g) Non-Disparagement. You agree during and following employment not to make, or
cause to be made, any statement, observation, or opinion, or communicate any
information (whether oral or written, directly or indirectly) that (i) accuses
or implies that the Company or its Affiliates engaged in any wrongful, unlawful
or improper conduct, whether relating to your employment (or the termination
thereof), the business or operations of the Company or its Affiliates, or
otherwise; or (ii) disparages, impugns, or in any way reflects adversely upon
the business or reputation of the Company or its subsidiaries or affiliates.
Nothing herein will be deemed to preclude you from providing truthful testimony
or information pursuant to subpoena, court order, or similar legal process,
instituting and pursuing legal action, or engaging in other legally protected
speech or other activities as set forth in Section 8(i) below.

(h) Breach. You acknowledge that the restrictions contained in this Award Notice
are fair, reasonable, and necessary for the protection of the legitimate
business interests of the Company, that the Company will suffer irreparable harm
in the event of any actual or threatened breach by you, and that it is difficult
to measure in money the damages which will accrue to the Company by reason of a
failure by you to perform any of your obligations under this Section 8.
Accordingly, if the Company or any of its subsidiaries or affiliates institutes
any action or proceeding to enforce their rights under this Section 8, to the
extent permitted by applicable law, you hereby waive the claim or defense that
the Company or its Affiliates has an adequate remedy at law, you shall not claim
that any such remedy at law exists, and you consent to the entry of a
restraining order, preliminary injunction, or other preliminary, provisional, or
permanent court order to enforce this Award Notice, and expressly waives any
security that might otherwise be required in connection with such relief. You
also agree that any request for such



--------------------------------------------------------------------------------

relief by the Company shall be in addition and without prejudice to any claim
for monetary damages and/or other relief which the Company might elect to
assert. In the event you violate any provision of this Section 8, the Company
shall be entitled to recover all costs and expenses of enforcement, including
reasonable attorneys’ fees, and the time periods set forth above shall be
extended for the period of time you remain in violation of the provisions.

(i) Protected Rights. You understand that nothing contained in this Award Notice
limits your ability to report possible violations of law or regulation to, or
file a charge or complaint with, the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). You further
understand that this Agreement does not limit your ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Nothing in this
Agreement shall limit your ability under applicable United States federal law to
(i) disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or (ii) disclose trade secrets in a document filed
in a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure.

(j) Blue Pencil. In the event any of the prohibitions or restrictions set forth
in this Section 8 is found by a court or arbitrator of competent jurisdiction to
be unreasonable or otherwise unenforceable, it is the purpose and intent of the
parties that any such prohibitions or restrictions be deemed modified or limited
so that, as modified or limited, such prohibitions or restrictions may be
enforced to the fullest extent possible.

SECTION 9. Tax Withholding and Consents.

(a) Tax Withholding. The delivery of Shares pursuant to Section 3(b) of this
Award Notice is conditioned on satisfaction of any applicable withholding taxes
in accordance with Section 10(d) of the Plan. The Company will withhold from the
number of Shares otherwise deliverable to you pursuant to Section 3(b) a number
of Shares (or, to the extent applicable, such other securities) having a Fair
Market Value equal to such withholding liability; provided that you may elect
alternatively to satisfy your tax withholding obligation, in whole or in part,
by any of the following means: (i) a cash payment to the Company or
(ii) delivery (either actual delivery or by attestation procedures established
by the Company) to the Company of previously owned whole Shares having an
aggregate Fair Market Value equal to such withholding liability. Notwithstanding
the foregoing, the Company shall be authorized to take such actions as the
Company may deem necessary (including, without limitation, in accordance with
applicable law, withholding amounts from any compensation or other amounts owing
from the Company to you) to satisfy all obligations for the payment of such
taxes. Subject to the terms of the Plan and as a condition of the Award, you
acknowledge that, regardless of any action taken by the Company, or if
different, your employer, the ultimate liability for all applicable Federal,
state, local or foreign income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
is and remains your responsibility and may exceed the amount actually withheld
by the Company, or if different, your employer. You further acknowledge that the
Company and/or your employer (1) make no representations or undertaking
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including but not limited to, the grant, vesting or settlement of
the Award; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or the employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.



--------------------------------------------------------------------------------

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).

SECTION 10. Successors and Assigns of the Company. The terms and conditions of
this Award Notice shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 11. Committee Discretion. Pursuant to Section 3(e) of the Plan, the
Committee may delegate to one or more senior officers of the Company the
authority to make grants of Awards and all necessary and appropriate decisions
and determinations with respect thereto. The Committee, and any officer to whom
the Committee has delegated authority pursuant to the Plan, shall have full and
plenary discretion with respect to any actions to be taken or determinations to
be made pursuant to the Plan and this Award Notice, and any such determinations
shall be final, binding and conclusive. Any references in this Award Notice to
the Committee shall be deemed to include any officer to whom the Committee has
delegated authority pursuant to the Plan.

SECTION 12. Amendment of this Award Notice. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Notice prospectively or retroactively; provided,
however, that, except as set forth in Section 10(e) of the Plan relating to
Section 409A of the Code, any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair your rights under this Award Notice shall not to that extent be effective
without your consent (it being understood, notwithstanding the foregoing
proviso, that this Award Notice and the RSUs shall be subject to the provisions
of Section 7(c) of the Plan relating to the adjustment of Awards upon the
occurrence of certain unusual, infrequently occurring or nonrecurring events).

SECTION 13. Priority of Interpretation. To the extent permitted by the Plan, in
the event of any conflict between the terms of this Award Notice and the terms
of any plan, program, agreement or arrangement of the Company or any of its
Subsidiaries applicable to you, the terms of such plan, program, agreement or
arrangement shall govern; provided that the restrictions in Section 8 of this
Award Notice shall apply in addition to, and shall not supersede or preclude or
be superseded or precluded by, any similar restrictions in any other plan,
program, agreement or arrangement applicable to you.

SECTION 14. Miscellaneous.

(a) Continuation of Employment; Not a Contract of Employment; No Acquired
Rights. This Award Notice shall not confer upon you any right to continuation of
employment by the Company, its Affiliates, and/or its Subsidiaries, nor shall
this Award Notice interfere in any way with the Company’s, its Affiliates’,
and/or its Subsidiaries’ right to terminate your employment at any time, except
to the extent expressly provided otherwise in a written agreement between you
and the Company, an Affiliate or Subsidiary or as prohibited by law.

(b) Not a Part of Salary. In accepting the grant of an Award under the Plan, you
acknowledge that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, suspended or terminated by the
Company at any time, as provided in the Plan and this Award Notice; (ii) the
grant of the RSUs is voluntary and occasional and does not create any
contractual



--------------------------------------------------------------------------------

or other right to receive future grants of RSUs, or benefits in lieu of RSUs,
even if RSUs have been granted repeatedly in the past; (iii) all decisions with
respect to future grants, if any, will be at the sole discretion of the Company;
(iv) your participation in the Plan is voluntary; (v) the RSUs and any Shares
received upon vesting of the RSUs is not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) the grant of RSUs is provided for future services to the Company
and its Affiliates and is not under any circumstances to be considered
compensation for past services; (vii) in the event that you are an employee of
the Company, Affiliate or Subsidiary, the grant will not be interpreted to form
an employment contract or relationship with the Company; and furthermore, the
grant will not be interpreted to form an employment contract with the Affiliate
or Subsidiary that is your employer; (viii) the future value of the Shares is
unknown and cannot be predicted with certainty; (ix) no claim or entitlement to
compensation or damages arises from forfeiture or termination of the RSUs or
diminution in value of the RSUs and you irrevocably release the Company, its
Affiliates and its Subsidiaries from any such claim that may arise; and (x) in
the event of the termination of your employment, your right to receive RSUs and
vest in RSUs and/or receive Shares under the Plan, if any, will terminate in
accordance with the terms of the Plan and this Award Notice and will not be
extended by any notice period mandated under local law; furthermore, your right
to vest in the RSUs after such termination of employment, if any, will be
measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law.

(c) Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs or other awards granted to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party-designated by
the Company.

(d) Foreign Indemnity. You agree to indemnify the Company for your portion of
any social insurance obligations or taxes arising under any foreign law with
respect to the grant or settlement of this Award.

(e) Not a Public Offering in Non-U.S. Jurisdictions. If you are resident or
employed outside of the United States, neither the grant of the RSUs under the
Plan nor the issuance of Shares upon vesting of the RSUs is intended to be a
public offering of securities in your country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filings to the local securities authorities in
jurisdictions outside of the United States unless otherwise required under local
law.

(f) English Language. If you are resident and/or employed outside of the United
States, you acknowledge and agree that it is your express intent that the Award
Notice, the Plan and all other documents, notices and legal proceedings entered
into, given or instituted pursuant to the RSUs, be drawn up in English. If you
have received the Award Notice, the Plan or any other documents related to the
RSUs translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.

(g) Section 409A. This Award is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to you pursuant to this Award Notice are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4)
), and for such purposes, each payment under this Award Agreement shall be
considered a separate payment. In the event the terms of this Award Notice would
subject you to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and you shall cooperate diligently to



--------------------------------------------------------------------------------

amend the terms of this Award Notice to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Award Notice. To the extent any amounts under this Award Notice are payable by
reference to your termination of employment, such term shall be deemed to refer
to your “separation from service,” within the meaning of Section 409A of the
Code. Notwithstanding any other provision in this Award Notice, to the extent
any payments hereunder constitutes nonqualified deferred compensation, within
the meaning of Section 409A of the Code, then (A) each such payment which is
conditioned upon your execution of a release and which is to be paid or provided
during a designated period that begins in one taxable year and ends in a second
taxable year, shall be paid or provided in the later of the two taxable years
and (B) if you are a specified employee (within the meaning of Section 409A of
the Code) as of the date of your separation from service, each such payment that
is payable upon your separation from service and would have been paid prior to
the six-month anniversary of your separation from service, shall be delayed
until the earlier to occur of (i) the first business day following the six-month
anniversary of the separation from service and (ii) the date of your death.

(h) Compliance with Local Law. If you are resident or employed outside of the
United States, as a condition to the grant of RSUs, you agree to repatriate all
payments attributable to the cash acquired under the Plan, if any, in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of employment, if different). In addition, you agree to take any
and all actions, and consent to any and all actions taken by the Company and the
Company’s Affiliates and Subsidiaries, as may be required to allow the Company
and the Company’s Affiliates and Subsidiaries to comply with local laws, rules
and regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and country of employment, if
different).

(i) Requirements of Law. The grant of RSUs under the Plan, and the issuance of
Shares upon the vesting of the RSUs shall be subject to, and conditioned upon,
satisfaction of all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

(j) Governing Law. All questions concerning the construction, validity and
interpretation of this Award Notice and the Plan shall be governed and construed
according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
this Award or the Plan shall be brought only in the state or federal courts of
the State of Delaware.

(k) Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, and your participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the administration of the Award and the Plan. Such
requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

(l) Additional Information. If you have any questions regarding this Award
Notice, please contact [CONTACT INFORMATION], or your HR Partner. If you wish to
obtain a copy of the Plan or a list of names and addresses of any potential
recipients of the Data please contact [CONTACT INFORMATION].